Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/20/22 have been fully considered but they are not persuasive. The Remarks recite claims 2-4 and 6-8 should be considered in a state for allowance. In response the 2-4 and 6-8 have been cancelled by Applicant. The response recites claim 1 has been amended to narrow the claim to overcome the 103 rejection. In response, claim 1 has not been amended as part of the present amendment. In claim 5 the claim has been amended to remove several limitations in contrary to the assertion the claim is narrowed the claim is more broad than pervious presented. The Remarks present no traversal of the 112 rejections and hence the rejections have been made FINAL. The traversal 
of the 103 rejections generally allege that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The claims as detailed below do not overcome the prior art. Significant problems remain in the claims in view of written description of the specification. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The rejections have been maintained and been made FINAL. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims to include the limitation “formulaically determining the economically optimal amount of said load includes a valuation of dispatchable load”. The specification recites generally formulating an optimization function (paragraph 0040-42). The specification also generally discusses calculating the cost of dispatchable load (paragraph 0012). At paragraph 20 the specification discusses ensuring the mircogrid is obtaining load demanded by the microgrid in the most economically optimal fashion (as already separately claimed in claim 1 and 5). However, none of these citations discuss the steps or operations of optimizing the cost or economical amount of a load as newly claimed. Paragraph 40 contains the closest detailed discussion related to the limitations. At paragraph 40 an optimization function is generally recited 304, and generally described to be “formulated” however the constraints are not described to include cost nor does the specification provide any algorithm or description related to the newly claimed optimization or formulation of the function. Therefore, the claims lack written description since the claim sets forth functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained in sufficient detail. In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. Additionally, the claims cover all ways of performing the claimed optimization and formulation because the claim presents no particulars to the operations intended by said optimization or formula. There is no description or evidence the specification contemplated more generic manner of optimization (see LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336 (Fed. Cr. 2005). The specification does not sufficiently describe how the claimed optimization achieves the claimed function. The specification gives no guidance on any algorithm to demonstrate to one skilled in the art how to program the computer to perform the newly claimed operations. See Supplementary Guidelines for Determining Compliance with 35 USC 112 and for Treatment of Related Issues in Patent Applications, Fed. Register Vol. 72 No. 27 2001, pgs 7162-7174. Therefore the claims lack proper written description.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Do Rosario (U.S. Pub. No. 2016/0233682) in view of Oudalov et al. (U.S. Pub. No. US 2011/0282507) in view of Zadeh et al. (US 9,026,259) further in view of Drees et al. (U.S. Pat. No. 8,731,724).
With respect to claims 1 Do Rosario teaches a method for managing the operation of a microgrid (paragraph 0044, 0042, 0039, and Fig. 1), said method comprising the steps of: 
a. Optimizing the forecast (see for example paragraph 0030-0035) of load demanded by the microgrid, comprising: 
i. Categorizing load-demanding assets into at least two different load types (see for example emergency loads or critical loads and non-emergency loads and non-critical loads paragraph 0040), said load types being based on the functional characteristics (does the load perform a critical function) of those load-demanding assets;  
ii. Using the functional characteristics (a load with a variable demand control, for example battery charger or water heater) and number of load-demanding assets (for example a number of one or more loads) loads belonging to each load-type to estimate the total load demanded for each load type (see paragraph 0042 Do Rosario teaches inputting the power characteristics of each load);  
iii. Summing the estimated total load demanded for all load types (see for example paragraph 0031, 0079-0081);  
formulaically determining the economically optimal amount of said load includes a valuation (for example loss of load probability see paragraph 0042-43 valuing of emergency loads to remain powered and non-emergency loads to be shifted or disconnected) of dispatchable load. 
1. wherein multiple estimation methods (Stochastic demand models for example Richardson model paragraph 0032 occupancy patterns and behavior, PQoS models are employed in renewable systems see paragraph 0035-38 to model the design of power to loads) for each variable resource as well as load demanded by the microgrid are employed to estimate the generation forecast for each variable resource and the total load forecast for each load type;
b. Ensuring the microgrid is obtaining said load demanded by the microgrid in the most economically optimal fashion (see load scheduling, peak shaving, load leveling for example paragraph 0019-0030, 0038-0040), comprising: 
i. Identifying the load amount to be obtained (see for example 0028 see total demanded energy);  
ii. Identifying (see sensor array paragraph 0048) the energy resource produced by each variable resource to be obtained;
ii. Identifying properties (for example criticality see Fig. 3A-C) of potential load resources for that load;  
iii. Formulaically determine the economically optimal of an amount of said load to be attributed to each load resource within applied constraints (see for example paragraph 0051-0061, further see paragraphs 0020 and 0111);
iv. Distribute commands to microgrid assets to conform to the formulaically determined plan (see data link shown in Fig. 1 and 3);  
c. Protecting microgrid load assets from malfunctions situations (see paragraph 0043), comprising: 
i. Developing fault limits for grid-connected (see paragraph 0015 when grid is down switching to islanded mode) and isolated modes of operation (see determination of malfunction on microgrid 0043);  
Do Rosario does not teach protecting microgrid load assets from over-current malfunctions situations comprising: i. Developing current-fault limits for grid-connected and isolated modes of operation; ii. Separating faulting portions of the microgrid.
Oudalov teaches protecting microgrid load assets from over-current malfunctions situations (see abstract), comprising: 
i. Developing current-fault limits for grid-connected (see paragraph 0173 and 0177 see fault/short circuit current during grid connection) and isolated modes of operation (see current fault/short circuit during islanded mode of operation);  
ii. Separating (see OC relays and circuit breaker paragraph 00187 or 0176) the faulting portion of the microgrid from the bulk electric system when in the grid-connected mode of operation and current over the grid-connected fault limit is detected (see paragraphs 0173-177);
iii. Isolating (see circuit breakers) the faulting portion of the microgrid when in the islanded mode of operation and current over the islanded fault limit is detected (see paragraphs 0178-185).
It would have been obvious to one having ordinary skill in art at the time of the invention to modify Do Rosario to include the over-current detections and separation as seen in Oudalov for the benefit of stabilizing the fault in the system and minimizing the amount of the microgrid isolated rapidly (paragraph 0009-0011 Oudalov) and/or for providing the benefit of adapting (paragraph 008 Oudalov) to changes in the microgrid over time.
Do Rosario teaches the optimizing the power provided Do Rosario does not teach optimizing the cost of providing power demand, heat/cooling demand form a plurality of inputs. Zadeh teaches (col. 8 lines 61 – col. 11 line 25 col. 9 lines 60 – col. 10 lines 10, col. 16 lines 10-15) optimizing the cost of providing demanded electrical power from a plurality of inputs. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Do Rosario to include the use of such a known optimization for the benefit of reduced cost and maximize renewable resources.
Do Rosario teaches multiple estimation methods (Stochastic demand models for example Richardson model paragraph 0032 occupancy patterns and behavior, PQoS models are employed in renewable systems see paragraph 0035-38 to model the design of power to loads) are employed to estimate the total load demanded for each load type. Do Rosario as modified above teaches the use of multiple estimation methods however does not address the discarding of estimates in the results are significantly deviate from the mean. Drees teaches the discarding of anomalous values which are outliers (see col. 34 lines 25-35). It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Do Rosario to include the removal of results which deviate from the mean for the known benefit of removing anomalous values (see col. 34 lines 25-35, col. 40 lines 40-50). Do Rosario teaches said formulaically determining the economically optimal amount of said load includes a valuation (for example loss of load probability see paragraph 0042-43 valuing of emergency loads to remain powered and non-emergency loads to be shifted or disconnected) of dispatchable load. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Do Rosario (U.S. Pub. No. 2016/0233682) in view of Oudalov et al. (U.S. Pub. No. US 2011/0282507) in view of Zadeh et al. (US 9,026,259)	
With respect to claim 5 Do Rosario teaches a system designed to manage the operation of a microgrid (paragraph 0044, 0042, 0039, and Fig. 1), said system comprising at least one microgrid coordinator device interfaced with at least one asset on a microgrid, said microgrid coordinator (see 115/118) device designed to: 
a. Optimize a forecast (see for example paragraph 0030-0035) of load demanded by the microgrid by: 
i. Categorizing load-demanding assets into at least two different load types (see for example emergency loads or critical loads and non-emergency loads and non-critical loads paragraph 0040), said load types being based on the functional characteristics of those load-demanding assets (does the load perform a critical function); ii. Using the functional characteristics (a load with a variable demand control, for example battery charger or water heater)  and number of load- demanding assets belonging to each load-type to estimate the total load demanded for each load type; iii. Summing (see for example paragraph 0031, 0079-0081) the estimated total load demanded for all load types;
b. Ensure the microgrid is obtaining  said load demanded by the microgrid in 
 i. Identifying a load amount to be obtained (see for example 0028 see total demanded energy); 
ii. Identifying properties (for example criticality see Fig. 3A-C) of potential load resources for said load demanded by the microgrid; 
iii. Formulaically determining  an economically optimal amount of said load demanded by the microgrid to be attributed to each said potential load resource within applied constraints (see for example paragraph 0051-0061, further see paragraphs 0020 and 0111); 
v. Distributing commands to said load- demanding  assets to conform to the formulaically determined economically optimal amount (see data link shown in Fig. 1 and 3); 
c. Protect said load-demanding  assets from over-current situations (see paragraph 0043)
Do Rosario does not teach protecting microgrid load assets from over-current malfunctions situations comprising: i. Developing current-fault limits for grid-connected and isolated modes of operation; ii. Separating faulting portions of the microgrid.
Oudalov teaches protecting microgrid load assets from over-current malfunctions situations (see abstract), comprising: 
i. Developing current-fault limits for grid-connected (see paragraph 0173 and 0177 see fault/short circuit current during grid connection) and isolated modes of operation (see current fault/short circuit during islanded mode of operation);  
ii. Separating (see OC relays and circuit breaker paragraph 00187 or 0176) the faulting portion of the microgrid from the bulk electric system when in the grid-connected mode of operation and current over the grid-connected fault limit is detected (see paragraphs 0173-177);
iii. Isolating (see circuit breakers) the faulting portion of the microgrid when in the islanded mode of operation and current over the islanded fault limit is detected (see paragraphs 0178-185).
Do Rosario teaches the optimizing the power provided Do Rosario does not teach optimizing the cost of providing power demand, heat/cooling demand form a plurality of inputs. Zadeh teaches (col. 8 lines 61 – col. 11 line 25 col. 9 lines 60 – col. 10 lines 10, col. 16 lines 10-15) optimizing the cost of providing demanded electrical power from a plurality of inputs. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Do Rosario to include the use of such a known optimization for the benefit of reduced cost and maximize renewable resources.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836